DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
"user interface", "third party identification portion", "third-party interface", “3D print data file handling portion”, “payment processing portion”, and “service platform” in claims 1-2, 4-8 and 10-11.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Regarding claim 1, the claim recites:
a third party identification portion to identify a selected third party from a set of third parties, the selected third party having capabilities associated with the service;
the revised 3D print data file being the 3D print data file with the service performed.
The limitation of identifying a selected third party from a set of third parties, the selected third party having capabilities associated with the service, as drafted, is a 
Similarly, the limitation of performing the service on the 3D print data file, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “perform” in the context of this claim encompasses the user manually change a value of data point in the 3D print data file, as long as the requested service is very simple. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because additional elements in the claim either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “the service request including a three-dimensional (3D) print data file and identification of a service associated with the 3D print data file.” Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited receive ..., replace …, that is mere instruction to apply an exception using a generic computer and/or sensing component cannot provide an inventive concept. The recited “user interface”, "third party identification portion", " third-party interface", and "3D print data file handling portion", are recited at a high level of generality and are recited as performing generic functions routinely used in computer. The claim is not patent eligible.

Regarding claims 2-15, similar to claim 1, the claims recites processing …, nesting …, packing …, generation …, splitting …, minimizing …, splitting …, forming … select …, and perform …, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, as long as the data file is very simple. Accordingly, the claims recite an abstract idea.
Similar to claim 1, this judicial exception is not integrated into a practical application because additional elements in these claims either merely further limiting the scope of abstract ideas, stating merely technical environment of these abstract ideas, for example, “the user device and the service platform are communicatively coupled through a public network”. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murata US 20050075944 A1 in view of Norman US 20110313878 A1.

Regarding claim 1, Murata teaches a device (Fig. 1 [0010] [0053] the order server), comprising:
a user interface to receive a service request from a user device, the service request including a print data file and identification of a service associated with the 3D print data file (Figs. 1 & 2(a) [0057] [0065] - [0069] [0073] the image – print data file is uploaded, the design template and design order information – identification of a service are inputted);
a third party identification portion to identify a selected third party from a set of third parties, the selected third party having capabilities associated with the service (Fig. 1 [0058] [0059] [0126] – [0131] the design work is assigned to worker with acceptance response);
a third-party interface to receive the service from the selected third party (Fig. 1 [0010] [0059] communication interface with worker terminals, created design is sent from worker terminal to order server); and
a print data file handling portion to replace the print data file with a revised print data file, the revised print data file being the print data file with the service performed ([0059] The upload print data file is sent to worker and revised print data file is received from worker).
Murata does not explicitly teach the print data file is 3D print data file.
Norman teaches the print data file is 3D print data file (Claim 1 base 3D print data is replaced by the modified 3D print data file).

Murata teaches:

    PNG
    media_image1.png
    689
    586
    media_image1.png
    Greyscale

[0010] A design ordering system comprising: a user terminal which is connected to the network and is for ordering designs; an order server which is connected to the network and is for managing receipt of the design orders; an order manager terminal which is connected to the network, and is for placing orders for the design creation work based on the design order; and a worker terminal which is connected to the network and is for creating designs based on the orders placed for the design creation work; a corrector terminal for correcting the created design, wherein the order server has a common screen which is accessible from the user terminal, the order manager terminal, the worker terminal and the corrector terminal.
[0053] FIG. 1 shows the design ordering system. In FIG. 1 the order server 2, the user terminal 3, the worker terminal 4, and the order manager terminal 5 are connected to the network 1 and each of these may communicate via the network 1.
[0057] At the user terminal 3, design determining information is input, the images for use in the design are uploaded, and inputting of design order information and inputting of print order information are done consecutively. … 

    PNG
    media_image2.png
    564
    423
    media_image2.png
    Greyscale

[0065] …, the category is selected from among New Year, wedding, birthday, moving and the like. … 
[0066] [Step a2] 
a desired design template 20a is selected from this plurality of design templates. … 
[0068] [Step a3] 
[0069] The design order information to be input in the selected design template is input at the order information input screen 21 in FIG. 5. The design order information comprises color 21a, title font 21b, original comments 21c, and personal information to be written in the design 21d. … 
[0073] In the image upload screen 22 in FIG. 7, the image 22a to be input in the image 20a6 of selected design template is uploaded. …
[0058] The order manager terminal 5 is disposed in a lab or the like, and can receive print orders and manage the print creation work via the order server 2. The order manager terminal 5 is connected to an output device such as a printer, and prints based on the print order information input at the user terminal 3. 
[0059] The worker terminal 4 is for receiving design orders via the server 2; performing the design creation work based on the design order information at the image editing screen, and for performing operations such as image cutting, color information correction, text information input, layout, and deletion of unnecessary parts. The created design may be sent from the worker terminal 4 to the order server 2.
[0126] Making Design Creation Request 210:
[0127] After the manager distributes the design work to the workers from the order manager terminal 5, the status is such that work acceptance response from the worker is being awaited.

[0129] For the orders for the design creation work that are turned down by the workers, the status is such that a second distribution of design work is being awaited.
[0130] Creating Design 230:
[0131] Workers are creating new design (first design work).
Norman teaches:
Claim 1. A customer-driven method for designing and producing a three dimensional object, the method comprising the steps of: receiving a selection of a base three-dimensional object from a customer device in communication with a central device; displaying a base three dimensional model derived from the base-three dimensional data on the customer device, wherein the base three-dimensional model corresponds directly to the base three-dimensional object; receiving at least one custom modification to the base three-dimensional model from the customer device, modifying the base three-dimensional data to form modified three-dimensional data, and preparing a modified three dimensional model corresponding to a modified three-dimensional object determined by the base three-dimensional object as modified by said at least one custom modification; displaying the modified three dimensional model on the customer device, wherein the modified three dimensional model corresponds directly to the modified three dimensional object; receiving confirmation to produce the modified three-dimensional object from the customer device; and transmitting the modified three-dimensional data from the central device to a manufacturer device for production of the modified three-dimensional object, using and corresponding directly to the modified three dimensional data.

Regarding claim 2, Murata further teaches a payment processing portion for processing a payment from the user device to the selected third party ([0077]).

Regarding claim 3, Norman further teaches the service associated with the 3D print data file is at least one of 3D object nesting, advanced packing (Fig. 5H [0097] send orders for nesting and stacking), protective cage generation, minimizing of consumable, splitting of an oversized part into two or more parts, or forming a powder escape hole.

Regarding claim 5, Murata further teaches the 3D print data file handling portion is to replace the 3D print data file with a revised 3D print data file by transmitting the 3D print data file to the selected third party and receiving the revised 3D print data file from the third party ([0059] The upload print data file is sent to worker and revised print data file is received from worker).

Regarding claim 7, Murata and Norman together teaches the claimed device. Therefore they teach the system for implementing the device.
In addition, Murata and Norman further teach a user device coupled to a three-dimensional printer (Murata: Fig. 1 [0058] coupled to a printer; Norman: Fig. 17 [0115] the printer is 3D printer);

.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Norman as applied to claims 1-3, 5, 7-10 and 12 above, further in view of Makoff US 20090083653 A1.

Regarding claim 4, neither Murata nor Norman explicitly further teaches the third party identification portion is to select a third party to minimize cost of service.
Makoff teaches the third party identification portion is to select a third party to minimize cost of service ([0010] [0060] [0061] selecting lowest bidder).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murata to incorporate the teachings of Makoff because they all directed to imaging data file manipulations. Selecting a third party to minimize cost of service will help save money or generate profits.

Regarding claim 11, Murata and Norman together teaches the claimed device. Therefore they teach the system for implementing the device.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Norman as applied to claims 1-3, 5, 7-10 and 12 above, further in view of Relf US 20150042823 A1.

Regarding claim 6, neither Murata nor Norman explicitly further teaches to replace the 3D print data file with a revised 3D print data file by downloading software associated with the service from the third party and using the downloaded software to perform the service on the 3D print data file to generate the revised 3D print data file.
Relf teaches to replace the 3D print data file with a revised 3D print data file by downloading software associated with the service from the third party and using the downloaded software to perform the service on the 3D print data file to generate the revised 3D print data file ([0008] [0016] [0017] downloading software application from commercially available source to edit image data file to generated edited image data file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murata to incorporate the teachings of Relf because they all directed to imaging data file manipulations. Using commercial third party software to edit data file will help modify the data file as needed.

Regarding claim 15, Murata and Norman together teaches the claimed device. Therefore they teach the program for implementing the device.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Reddy US 20160240014 A1 teaches receiving edit request for 3D model sending edit request to third party and receiving edited 3D model from the third party.
Echigo US 20140313353 A1 teaches downloading imaging editing software to edit image.
Jalil US 10708204 B1 teaches hiring a user for 3D model project including modification.
Ko US 20160096329 A1 teaches providing 3rd party 3D model editing tools.
LEVY US 20170372284 A1 teaches 3D print data file service for degrading 3D model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/M.T./           Examiner, Art Unit 2115





/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115